DETAILED ACTION

Response to Arguments
1.	Applicant’s arguments filed 12/24/2021 with respect to the claim amendments have been fully considered and are persuasive.  
The declaration under 37 CFR 1.132 filed 12/28/2021 is sufficient to overcome the rejection of claims 16-23, 25-28, and 30-37, under McSpadden et al. in view of Lovaas.  The ground(s) of rejection has been withdrawn. 

Allowable Subject Matter
2.	Claims 16-23, 25-28, and 30-37 are allowed. 
3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a dental tool or instrument being manufactured from a nitinol wire having an initial transition temperature which is below room temperature to facilitate at least one of machining and grinding of the nitinol wire, the dental tool or instrument comprising, inter alia:  a linear shank located adjacent a first end thereof and a working area located adjacent an opposite second end thereof; during the at least one of machining or grinding, the nitinol wire being in an austenitic phase and the working area has a substantially linear configuration which facilitates at least one of machining and grinding of the working area; at least one elongate cut being machined or ground along the working area of the nitinol wire, while the nitinol wire is in its austenitic phase and has its initial transition temperature below room temperature; and following machining or grinding of the nitinol wire, the nitinol wire being placed in a mold to .


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772